Citation Nr: 0948177	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-39 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to 
August 1946, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision, which 
denied service connection for bilateral hearing loss and 
tinnitus.  The Veteran has perfected a timely appeal of this 
denial.

We note that the Veteran requested the opportunity to present 
sworn testimony in support of his claims during a hearing 
before a Veterans Law Judge.  Such a hearing was scheduled, 
but the Veteran indicated he could not attend on that date 
and requested a hearing before an RO adjudicator instead.  An 
RO hearing was scheduled for July 2009.  The Veteran was 
notified of the scheduled time and place but failed to appear 
for the hearing.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not initially 
manifest during active service, within one year of discharge 
from active service, or during reserve service, and is not 
shown to be otherwise related to service.

2.  The Veteran denies having current tinnitus; in any case, 
tinnitus is not shown have been manifest during active 
service, or during reserve service, and is not shown to be 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 101(24), 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends service connection for bilateral hearing 
loss and tinnitus is warranted.  He asserts that he 
experienced significant levels of acoustic trauma during his 
period of service, as a pilot flying small planes, and that 
he did not wear hearing protection.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Review of the claims file shows that the Veteran was provided 
with this information with regard to his claims in a letter 
of May 2007, prior to the initial adjudication of his claims.  

The Veteran's service treatment records and a VA audiological 
examination have been obtained in support of the Veteran's 
claim.  He and his representative have presented relevant 
written argument in support of his claims.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's service and reserve medical 
records reflect normal hearing acuity during active service 
and through 1971, the date of the most recent routine reserve 
medical examination.  In fact, his hearing acuity could be 
described as very good, as his audiometric test results 
reflected hearing levels which were much better than the 
"normal" standard set forth in 38 C.F.R. § 3.385.  On his 
application for VA compensation, the Veteran noted that he 
first manifested hearing loss and tinnitus in 2003.  

Review of the audiometric testing performed during the 
January 2009 VA examination reflects diminished hearing 
acuity, especially in the upper registers.  The audiologist 
interpreted the test as showing hearing acuity "within 
normal limits through 1000 Hz, with a mild to severe 
sensorineural hearing loss 2000-8000 Hz."  Additionally word 
recognition scores were described as "excellent" 
bilaterally.  When questioned about tinnitus during the 
examination, the Veteran denied having tinnitus.

The examiner was able to review the Veteran's service 
treatment records, including his reserve medical 
examinations.  Based upon this review, together with the 
clinical examination of the Veteran, and his own medical 
experience and expertise, the examiner rendered the following 
opinion:  

Hearing loss is less likely as not (less than 
50/50 probability) caused by or a result of 
exposure to hazardous noise from aircraft 
engines in the 1940s.  [The] Veteran's reserve 
duty physical examination in 1959 indicates the 
Veteran had normal hearing sensitivity at that 
time.  The 1971 physical examination reports 
different thresholds on two separate reports, 
but both indicate normal hearing sensitivity.  
Since the 1959 physical examination, which shows 
bilateral normal hearing sensitivity, was 
performed almost 10 years after discharge from 
active duty service, it is less likely as not 
that the Veteran's current hearing loss is due 
to hazardous noise from aircraft engines in the 
1940s.

Upon review of the evidence of record, the Board concludes 
that service connection on a direct basis is not warranted.  
As there is no showing of hearing loss within one year of the 
Veteran's discharge from active service in 1946, service 
connection on a presumptive basis is not warranted either.  
The VA examiner has opined that because the veteran's hearing 
acuity was within normal limits as shown by testing in 1971, 
his current hearing loss was not caused by exposure to 
aircraft noise while he was on active duty.  

Although the Veteran does not contend that his reserve duty 
involved flying airplanes or that he sustained hearing loss 
during the course of his reserve service, the Board notes 
that hearing loss resulting from acoustic trauma is 
considered the type of injury for which service connection 
based upon active duty or inactive duty for training in the 
course of reserve service may be granted.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Therefore, we must consider 
all potential, reasonable theories of entitlement.  However, 
absent a showing of hearing loss during reserve service, the 
Board finds that the evidence does not support a connection 
between any noise exposure during reserve service and his 
current hearing loss.  The lapse of many years between the 
termination of the veteran's reserve service and the first 
contention that he had hearing loss is a significant factor 
in this conclusion.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In this case, bilateral hearing loss is not demonstrated for 
the record until 2009.  The Veteran himself identifies 2003 
as the date he first experienced hearing loss.  The Board 
finds that the evidence simply does not support a connection 
between any noise exposure during active or reserve service 
and his current hearing loss.  The preponderance of the 
evidence is against the claim and the appeal must be denied.

With regard to the Veteran's claim for entitlement to service 
connection for tinnitus, the Board holds that this claim must 
be denied as well in light of the Veteran's own report during 
the 2009 examination that he does not currently experience 
tinnitus.  A threshold requirement for the grant of service 
connection for any disability is that the disability claimed 
must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court 
has interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

None of the Veteran's service and reserve treatment records 
reflect complaints of tinnitus.  Furthermore, absent a 
finding that sensorineural hearing loss is related to 
service, consideration of service connection for tinnitus as 
secondary to or related to sensorineural hearing loss would 
be inappropriate.  Thus, the preponderance of the evidence 
is against the claims and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
K. PARAKKAL
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


